Citation Nr: 0210477	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2000 rating determination by the Newark, New Jersey, 
Regional Office (RO).  He died in February 2000.  The 
appellant is the veteran's spouse.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died on 
February [redacted], 2000, at the age of 68, as a result of pulmonary 
embolism due to or as a consequence of iliofemoral 
thrombophlebitis.  

2.  Iliofemoral thrombophlebitis was not shown during active 
service, on the service separation examination, or during the 
initial post-service year.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of left inguinal hernia repair 
and pes planus, both rated as 10 percent disabling,  neither 
of which caused or materially contributed to cause his death.  


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The death certificate discloses that the veteran died in 
February 2000 from pulmonary embolism as a result of 
iliofemoral thrombophlebitis.  Other significant conditions 
contributing to death were hypertrophic cardiomyopathy, 
severe renal disease and diabetes mellitus.  Prior to his 
death, service connection was in effect for residuals of the 
left inguinal hernia repair, rated as 10 percent disabling 
and pes planus, also rated as 10 percent disabling.

Service medical records are entirely negative for any 
complaints, treatment or diagnosis of symptoms suggestive of 
iliofemoral thrombophlebitis.  At separation in 1954, the 
veteran's examination revealed no pertinent complaints or 
findings.  His only prior medical history then noted included 
the hernia and pes planus.

Post service treatment records dated in 1991, including a 
December 1991 VA examination, show the veteran's medical 
history was significant for hypertension and a gastric ulcer.  
On subsequent VA examination in February 1992 the veteran's 
medical history was negative for any treatment, operations or 
serious illnesses in the past year.  At the time he 
complained of an increase in his flat foot disability.  

VA outpatient treatment records dated from August 1992 to 
April 1994 primarily show treatment for hypertension, 
impotence, colon polyps, cardiac murmur, hemorrhoids and 
complaints of left groin pain.  The veteran had another 
examination in November 1994, which noted his history of left 
inguinal hernia repair, asymptomatic at the time, bilateral 
hammertoes and flat feet.  The feet were tender to palpation.  
Calluses were noted with normal pedal pulses.  There was no 
evidence of edema, cyanosis or clubbing.  

Additional evidence includes records from Rahway Hospital.  
These records show the veteran was admitted on February [redacted], 
2000 for complaints of difficulty breathing with swelling in 
both legs.  He was alert, oriented and in moderate 
respiratory distress.  Diagnostic studies revealed the new 
onset of iliofemoral thrombophlebitis, gout and pulmonary 
embolism.  

The death certificate noted the immediate cause of death as 
pulmonary embolism due to or as a consequence of iliofemoral 
thrombophlebitis.  Other significant conditions which 
contributed to death were reported as hypertrophic 
cardiomyopathy, severe renal disease and diabetes mellitus.  

In her notice of disagreement dated in May 2000, the 
appellant asserted that the veteran's service-connected pes 
planus caused circulatory complications, which ultimately 
caused his death.  


Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In this particular case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the RO 
nevertheless made reasonable efforts to develop the record.  
The RO has collected medical records from all health care 
providers identified by the appellant.  Moreover, the record 
reflects that the Statement of the Case (SOC) and 
Supplemental SOCs addressed the law and the evidentiary 
shortcomings of the appellant's claim.  Also, in an April 
2001 letter, the RO informed the appellant and her 
representative of the change in the notice and duty to assist 
provisions of the VCAA.  By that letter, the RO also told the 
appellant what evidence she needed to submit to establish 
service connection for cause of the veteran's death, what 
evidence she must provide and what evidence the RO would 
attempt to obtain.  The appellant has not alluded to other 
evidence not of record and, indeed, the Board is unable to 
identify any such evidence.  Based on a review of the record, 
and as discussed further herein, the Board finds that it is 
not necessary to obtain a medical opinion to decide the 
claim.  The appellant has received the notice and the 
assistance contemplated by law.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Adjudication of 
this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Therefore, the claim is ready to be 
reviewed on the merits.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2001).  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2001).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2001).  
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3),(4) (2001); Lathan v. Brown, 
7 Vet. App. 359 (1995).

The death certificate shows the veteran's death was due to 
pulmonary embolism as a result of iliofemoral 
thrombophlebitis.  Hypertrophic cardiomyopathy, severe renal 
disease and diabetes mellitus were also contributing factors.  
The appellant does not contend that these conditions were 
incurred during active service.  Moreover, there is no 
evidence of any of these conditions during service or within 
one year following separation, and the medical evidence of 
record does not suggest a relationship between these 
conditions and the veteran's service.

At the time of his death, the veteran was service-connected 
for left inguinal hernia repair residuals and bilateral pes 
planus.  The appellant has contended that the veteran's pes 
planus caused circulatory problems to such a degree that they 
resulted in iliofemoral thrombophlebitis.  However, there is 
no showing that iliofemoral thrombophlebitis developed 
proximately due to the veteran's service-connected pes planus 
or that any service-connected disability played a causative 
role in the veteran's death.  The appellant has simply made a 
contention that this is the case, with no medical evidence in 
support of her argument.  While it is true the veteran had 
several medical disabilities as a result of his service, a 
medical nexus has not been demonstrated between any service-
connected disability and his ultimate cause of death.  
Furthermore, the Board has considered that neither the pes 
planus nor the hernia repair residuals involved active 
processes affecting vital organs, but were more quiescent or 
static in nature.  38 C.F.R. § 3.312(c)(2) (2001).

While the Board understands the appellant's sincere 
contention that the veteran's service-connected disability 
caused his death, the record does not contain, and she has 
not provided or identified, any evidence of such a 
correlation.  Under the law, she is not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board finds the lay opinion 
regarding the etiology of the veteran's death to be of no 
probative value.

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of pulmonary embolism due to iliofemoral 
thrombophlebitis, not his service-connected pes planus or 
left inguinal hernia repair residuals.  Therefore, the 
appellant is not entitled to service connection for the cause 
of his death.  See 38 C.F.R. § 3.312; see also Lathan, 7 Vet. 
App. at 359; Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
(citing Gilbert).


ORDER

Service connection for cause of the veteran's death is 
denied.



		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


